FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IGNACIO AGUILAR-IXTAS,                           No. 14-70361

               Petitioner,                       Agency No. A095-774-309

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ignacio Aguilar-Ixtas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Mohammed v. Gonzales,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in part the

petition for review.

      Aguilar-Ixtas did not raise, and has therefore waived, any challenge to the

BIA’s denial of his motion as untimely. See Rizk v. Holder, 629 F.3d 1083, 1091

n.3 (9th Cir. 2011) (issues not raised in the opening brief are waived).

      The record does not support Aguilar-Ixtas’ contention that the BIA failed to

consider the correct basis for his hardship claim, where the BIA’s decision

evaluated hardship “upon remaining in this country or upon returning” to Mexico.

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   14-70361